Citation Nr: 1807907	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  12-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right ankle and right knee disabilities.

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right ankle and right knee disabilities.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right ankle and right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1986 and January 1987 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues on appeal were last before the Board in March 2015 when they were remanded for additional evidentiary development.  This case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for hearing loss and tinnitus and entitlement to increased ratings for a right ankle and right knee disability have been raised by the record in a {insert date} statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

A VA examination of the right knee was conducted in May 2017.  At that time, the Veteran informed the examiner that he left employment in July 2016 and was receiving Social Security disability benefits based on his inability to stand and walk because of his knees and ankles.  The record does not reflect that either the adjudicatory documents for the grant of the benefit or the records upon which the award was based have been requested.  Since records supportive of the Veteran's service connection claims might be in the possession of the Social Security Administration, further development to obtain those records is in order.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992).

The Veteran initially sought treatment for the issues on appeal from St. Mary's Hospital in Jefferson City on December 24, 2007.  The records for this treatment have not been associated with the claims file.  Appropriate steps must be taken to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:


1.  The RO or the AMC should obtain from the Social Security Administration a copy of the decision awarding the Veteran Social Security disability benefits and of the records upon which the award was based.  

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide complete signed, current authorizations to enable it to obtain, all records from the emergency room located in St. Mary's Hospital, Jefferson City.  The Board is particularly interested in obtaining the records for December 24, 2007.  

3.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with the claim, if appropriate), the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.   

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







